Case 19-40883           Doc 118        Filed 02/20/19 Entered 02/20/19 13:42:56                    Main Document
                                                     Pg 1 of 7


                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

 In re:                                                  )       Case No. 19-40883-659
                                                         )       Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                           )
                                                         )
                                                         )       Jointly Administered
                              Debtors.                   )
                                                         )       Related Docket No.: 5

                    INTERIM ORDER (I) AUTHORIZING THE
           DEBTORS TO (A) PAY PREPETITION WAGES, SALARIES, OTHER
        COMPENSATION, AND REIMBURSABLE EXPENSES AND (B) CONTINUE
       EMPLOYEE BENEFITS PROGRAMS, AND (II) GRANTING RELATED RELIEF

            Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for entry of an interim order (this “Interim Order”),

 (i) authorizing, but not directing, the Debtors to (a) pay prepetition wages, salaries, other

 compensation and reimbursable expenses, and (b) continue, in their discretion, certain employee

 benefits programs in the ordinary course of business, including payment of certain prepetition

 obligations related thereto, and (ii) granting related relief; all as more fully set forth in the

 Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

 pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the United

 States District Court for the Eastern District of Missouri; and this Court having found that this is

 a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of

 this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

 and this Court having found that the relief requested in the Motion is in the best interests of the

 Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

 Debtors provided appropriate notice of the Motion and the opportunity for a hearing under the


 1
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                             1
Case 19-40883      Doc 118     Filed 02/20/19 Entered 02/20/19 13:42:56           Main Document
                                             Pg 2 of 7


 circumstances; and this Court having reviewed the Motion and having heard the statements in

 support of the relief requested therein at a hearing before this Court (the “Hearing”); and this

 Court having determined that the legal and factual bases set forth in the Motion and at the

 Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

 before this Court; and after due deliberation and sufficient cause appearing therefor, it is

 HEREBY ORDERED THAT:

        1.      The Motion is granted on an interim basis as set forth herein.

        2.      The final hearing (the “Final Hearing”) on the Motion shall be held on March 14,

 2019 at 10:00 a.m., prevailing Central Time, in Courtroom 7-North. Any objections or responses

 to entry of a final order on the Motion (the “Final Order”) shall be filed on or before 4:00 p.m.,

 prevailing Central Time, on March 7, 2019 and shall be served on: (a) the Debtors, 3231 SE 6th

 Avenue, Topeka, KS 66607; (b) proposed counsel to the Debtors (i) Akin Gump Strauss Hauer &

 Feld LLP (Attn:    Meredith A. Lahaie, Kevin Zuzolo and Julie Thompson), (ii) Armstrong

 Teasdale LLP (Attn: Richard W. Engel, Jr., Erin M. Edelman and John G. Willard) and (iii)

 Cassels Brock & Blackwell LLP (Attn: Ryan Jacobs, Jane Dietrich, Natalie Levine and Monique

 Sassi); (c) the Office of the United States Trustee for the Eastern District of Missouri; (d) the

 holders of the 50 largest unsecured claims against the Debtors (on a consolidated basis);

 (e) counsel to the Prepetition ABL Administrative Agent (i) Choate Hall & Stewart LLP (Attn:

 Kevin Simard, Douglas Gooding and Jonathan Marshall) and (ii) Thompson Coburn LLP (Attn:

 Mark Bossi); (f) counsel to the FILO Agent, Greenberg Traurig, LLP (Attn: Jeffrey M. Wolf);

 (g) counsel to certain Prepetition Term Loan Lenders (i) Kramer Levin Naftalis & Frankel LLP

 (Attn: Stephen D. Zide) (ii) Doster, Ullom & Boyle, LLC (Attn: Gregory D. Willard) (iii)

 Stroock & Stroock & Lavan LLP (Attn: Kristopher M. Hansen and Daniel A. Fliman) and (iv)



                                                 2
Case 19-40883       Doc 118    Filed 02/20/19 Entered 02/20/19 13:42:56           Main Document
                                             Pg 3 of 7


 Lewis Rice LLC (Attn: Sonette T. Magnus); (h) counsel to the Prepetition Term Loan Agent,

 Norton Rose Fulbright US LLP (Attn: Stephen Castro and David Rosenzweig; (i) the proposed

 Monitor, FTI Consulting Canada, Inc. (Attn: Paul Bishop, Greg Watson and Jim Robinson); (j)

 counsel to the proposed Monitor, Bennett Jones LLP (Attn: Sean Zweig, Kevin Zych and Aiden

 Nelms); (k) counsel to any statutory committee appointed in the chapter 11 cases; (l) the United

 States Attorney’s Office for the Eastern District of Missouri; (m) the Internal Revenue Service;

 (n) the United States Securities and Exchange Commission; (o) the state attorneys general for all

 states in which the Debtors conduct business; (p) any party that has requested notice pursuant to

 Bankruptcy Rule 2002; (q) UFCW Local 655; and (r) UFCW Local 536. If no objection or

 response is timely filed and served, the Court may enter the Final Order without need for the

 Final Hearing.

        3.        The Debtors are authorized, but not directed, to continue and modify the

 Employee Compensation and Benefits and to pay and honor prepetition amounts related thereto

 in an aggregate interim amount not to exceed $19,506,500 in each case in the ordinary course of

 business and consistent with their prepetition practices; provided that pending entry of the Final

 Order, the Debtors shall not pay or honor any Employee Compensation and Benefits obligations

 that exceed the priority amounts set forth in Bankruptcy Code sections 507(a)(4) and 507(a)(5)

 and shall not pay or honor any prepetition amounts on account of Employee Expense Obligations

 that exceed the priority amounts set forth in Bankruptcy Code sections 507(a)(4) and 507(a)(5);

 provided, further, that pending entry of the Final Order, nothing herein shall be deemed to

 authorize the payment of any prepetition or postpetition amounts on account of, or the

 postpetition continuation of, Independent Director Compensation or any Non-Insider Severance




                                                 3
Case 19-40883      Doc 118     Filed 02/20/19 Entered 02/20/19 13:42:56             Main Document
                                             Pg 4 of 7


 Programs; provided, further, that nothing in this Interim Order shall be deemed to authorize the

 payment of any amounts that are subject to Bankruptcy Code section 503(c).

        4.      Nothing in this Interim Order shall be deemed to authorize the Debtors to offer to

 Insiders or pay any amounts to Insiders on account of the Additional Compensation

 Opportunities, Non-Insider Severance Programs, or any other incentive compensation program.

        5.      Nothing in this Interim Order authorizes the Debtors to accelerate any payments

 not otherwise due prior to the date of the Final Hearing.

        6.      Pursuant to Bankruptcy Code section 362(d): (a) Employees are authorized to

 proceed with their workers’ compensation claims in the appropriate judicial or administrative

 forum under the Workers’ Compensation Programs, and the Debtors are authorized to pay all

 prepetition amounts relating thereto in the ordinary course of business; and (b) the notice

 requirements pursuant to Bankruptcy Rule 4001(d) with respect to clause (a) of this paragraph

 are waived. This modification of the automatic stay pertains solely to claims under the Workers’

 Compensation Programs.

        7.      The Debtors are authorized, but not directed, to pay any obligations that may arise

 and become due postpetition under the WARN Act.

        8.      Notwithstanding the relief granted herein and any actions taken hereunder,

 nothing contained in the Motion or this Interim Order or any payment made pursuant to this

 Interim Order shall constitute, nor is it intended to constitute, an admission as to the validity or

 priority of any claim or lien against the Debtors, a waiver of the Debtors’ rights to subsequently

 dispute such claim or lien, or the assumption or adoption of any agreement, contract, or lease

 under Bankruptcy Code section 365.




                                                  4
Case 19-40883        Doc 118     Filed 02/20/19 Entered 02/20/19 13:42:56          Main Document
                                               Pg 5 of 7


        9.        Nothing in the Motion or this Interim Order shall impair the Debtors’ or any other

 party-in-interest’s ability to contest the validity or amount of any payment made pursuant to this

 Interim Order.

        10.       Notwithstanding the relief granted herein or any action taken hereunder, nothing

 contained in this Interim Order shall create any rights in favor of, or enhance the status of any

 claim held by, any Employee, Independent Contractor, Temporary Worker, Temporary Staffing

 Agency, Independent Director or other person or entity.

        11.       The banks and financial institutions on which checks were drawn or electronic

 payment requests made in payment of the prepetition obligations approved herein are authorized,

 but not directed, to receive, process, honor and pay all such checks and electronic payment

 requests when presented for payment, and all such banks and financial institutions are authorized

 to rely on the Debtors’ designation of any particular check or electronic payment request as

 approved by this Interim Order.

        12.       The Debtors are authorized to issue postpetition checks, or to effect postpetition

 fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

 as a consequence of these chapter 11 cases with respect to prepetition amounts owed in

 connection with any Employee Compensation and Benefits.

        13.       Nothing in this Interim Order shall alter or limit any authorization or relief

 contained in, or prevent Payless ShoeSource Canada Inc., Payless ShoeSource Canada GP Inc.,

 or Payless ShoeSource Canada LP (the “Canadian Debtors”) from taking any action authorized

 pursuant to an order issued by the Ontario Superior Court of Justice (Commercial List) (the

 “Canadian Court”) in proceedings in respect of the Canadian Debtors pursuant to the Companies’

 Creditors Arrangement Act (Canada), and the Canadian Debtors shall be subject to a budget or



                                                  5
Case 19-40883       Doc 118      Filed 02/20/19 Entered 02/20/19 13:42:56           Main Document
                                               Pg 6 of 7


 similar restrictions (including on amounts payable to Employees) only as established by the

 Canadian Court. To the extent of any inconsistency between this Interim Order and the terms of

 any order of the Canadian Court, the order of the Canadian Court shall govern with respect to the

 Canadian Debtors.

        14.     Notwithstanding anything to the contrary contained herein, any payment made or

 to be made under this Interim Order, any authorization contained in this Interim Order, or any

 claim for which payment is authorized hereunder, shall be subject to any orders of this Court

 approving any debtor in possession financing for, or any use of cash collateral by, the Debtors

 and the budget governing such debtor in possession financing and use of cash collateral.

        15.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003.

        16.     Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

        17.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Interim Order are immediately effective and enforceable upon its entry.

        18.     No later than two (2) business days after the date of this Interim Order, the

 Debtors shall serve a copy of the Interim Order on the Notice Parties and is directed to file a

 certificate of service no later than 24 hours after service.



                                                                 KATHY A. SURRATT-STATES
                                                                Chief United States Bankruptcy Judge
  DATED: February 20, 2019
  St. Louis, Missouri
  jjh




                                                    6
Case 19-40883     Doc 118    Filed 02/20/19 Entered 02/20/19 13:42:56   Main Document
                                           Pg 7 of 7


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 Erin M. Edelman, MO 67374
 John G. Willard, MO 67049
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@armstrongteasdale.com
 Email: eedelman@armstrongteasdale.com
 Email: jwillard@armstrongteasdale.com

 Ira Dizengoff (pro hac vice admission pending)
 Meredith A. Lahaie (pro hac vice admission pending)
 Kevin Zuzolo (pro hac vice admission pending)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park
 New York, NY 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 idizengoff@akingump.com
 mlahaie@akingump.com
 kzuzolo@akingump.com

 Julie Thompson (pro hac vice admission pending)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 1333 New Hampshire Avenue, N.W.
 Washington, D.C. 20036
 Telephone: (202) 887-4000
 Facsimile: (202) 887-4288
 julie.thompson@akingump.com

 Proposed Counsel to the Debtors and Debtors in Possession




                                              7
